United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICE, Decatur, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
S. Brock Benson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1316
Issued: November 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2014 appellant, through counsel, filed a timely appeal of a November 27,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment of compensation
in the amount of $17,563.12 was created from November 25, 2012 to June 1, 2013; and
(2) whether OWCP properly denied waiver of recovery of the overpayment.
On appeal counsel contends that recovery of the overpayment would be against equity
and good conscience.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 14, 2012 appellant, then a 60-year-old soil conservationist, filed a traumatic
injury claim alleging that on October 10, 2012 he sustained a swollen and bruised ankle and
spinal stress fractures as the result of a grand mal seizure.2 He stopped work on the date of the
injury and has not returned to work.
On October 22, 2012 OWCP received an October 12, 2012 Authorization for
Examination and/or treatment (Form CA-16) and an attending physician’s report3 dated
October 12, 2012. Appellant was diagnosed with lumbar spine fracture, seizure and ankle injury
as the result of the incident. The physician checked “yes” to the question of whether the
diagnosed conditions were employment related. In support of this conclusion, the physician
noted that appellant was at work at the time the illness occurred.
On October 29, 2012 OWCP accepted appellant’s claim for aggravation of generalized
convulsive epilepsy, closed lumbar vertebra fracture with no spinal cord injury and left ankle and
foot arthropathy.
By letter dated March 26, 2013, OWCP placed appellant on the periodic rolls for
temporary total disability.
By decision dated April 18, 2013, OWCP rescinded acceptance of appellant’s claim. It
found that the medical evidence submitted at the time it accepted his claim was insufficient to
establish his claim.
On May 28, 2013 appellant requested reconsideration and submitted evidence in support
of his request.
By decision dated August 23, 2013, OWCP denied modification.
On October 15, 2013 OWCP advised appellant of a preliminary determination that an
overpayment of compensation in the amount of $17,653.12 was created. In an accompanying
memorandum, it noted that the acceptance of his claim had been rescinded and that
compensation paid to him from November 25, 2012 to June 1, 2013 was an overpayment of
compensation. Appellant was found not to be at fault in creating the overpayment. OWCP
provided various appeal rights to appellant to contest its preliminary determination.
On November 15, 2013 appellant requested a telephone conference with the district
director, which was held on November 26, 2013. By decision dated November 27, 2013, OWCP
finalized the finding of a $17,563.12 overpayment of compensation and also denied waiver of
recovery of the overpayment.

2

On the back of the form, the employing establishment noted the date of injury, first medical treatment and the
date appellant stopped work as October 9, 2012 and the date of notice of the injury as October 10, 2012.
3

The signature on the form is illegible.

2

LEGAL PRECEDENT -- ISSUE 1
If OWCP properly rescinds acceptance of a claim, the compensation for wage loss paid
does represent an overpayment of compensation.4 With respect to a rescission of acceptance, the
Board has upheld OWCP’s authority to reopen a claim at any time on its own motion under 5
U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior decision and
issue a new decision.5 The Board has noted, however, that the power to annul an award is not an
arbitrary one and that an award for compensation can only be set aside in the manner provided
by the compensation statute.6
It is well established that, once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation. This holds true where OWCP later decides that it
has erroneously accepted a claim for compensation.7 OWCP does not discharge its burden of
proof by reviewing the evidence of record at the time of acceptance and arriving at a different
conclusion from that of the initial adjudicator.8 Probative and substantial positive evidence9 or
sufficient legal argument10 must establish that the original determination was erroneous. OWCP
must also provide a clear explanation of the rationale for rescission.11
OWCP’s procedure manual requires a pretermination notice where OWCP has accepted a
claim and paid benefits and it is later determined that those benefits were accepted in error.12
ANALYSIS -- ISSUE 1
The underlying overpayment in this case was based on OWCP’s April 18, 2013
rescission of the acceptance of appellant’s traumatic injury claim. The Board must review the
underlying decision to determine if an overpayment has been established.13
The Board finds that OWCP improperly rescinded acceptance of appellant’s claim.
According to OWCP’s procedure manual, a pretermination notice is required when a rescission

4

J.F., Docket No. 08-2396 (issued March 19, 2009); see, e.g., Major W. Jefferson, III, 47 ECAB 295 (1996).

5

V.C., 59 ECAB 137 (2007); Eli Jacobs, 32 ECAB 1147 (1981).

6

Doris J. Wright, 49 ECAB 230 (1997); Shelby J. Rycroft, 44 ECAB 795 (1993).

7

20 C.F.R. § 10.610; see V.C., supra note 5.

8

Roseanna Brennan, 41 ECAB 92, 96 (1989).

9

See, e.g., Beth A. Quimby, 41 ECAB 683 (1990).

10

See V.C., supra note 5.

11

Belinda R. Darville, 54 ECAB 656 (2003).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(b)(10) (February 2013).

13

See Russell E. Wageneck, 46 ECAB 653 (1995).

3

is issued.14 In this case, by decision dated October 29, 2012, OWCP accepted appellant’s claim
for aggravation of generalized convulsive epilepsy, closed lumbar vertebra fracture with no
spinal cord injury and left ankle and foot arthropathy. In correspondence dated March 26, 2013,
OWCP placed appellant on the periodic rolls for temporary total disability. By decision dated
April 18, 2013, it rescinded acceptance of appellant’s traumatic injury claim.15 The case record
does not establish that appellant received a pretermination notice between October 29, 2012 and
April 18, 2013. In view of this procedural error, OWCP’s original determination of rescission is
void ab initio.
The Board finds OWCP did not meet its burden of proof to rescind acceptance of the
claim. OWCP based the fact of overpayment on the rescission of acceptance of his claim. The
Board finds that as OWCP did not properly rescind acceptance of appellant’s claim, the fact of
overpayment has not been established. In view of the Board’s finding, OWCP’s denial of waiver
of recovery of the overpayment is moot.
CONCLUSION
Fact of overpayment has not been established in this case as OWCP did not properly
rescind acceptance of appellant’s claim.

14

Supra note 12. See also supra note 12 at Chapter 2.1400.19 (where the original decision may have been issued
in error, OWCP must perform any necessary case development to fully resolve the matter before rendering proposed
and final decisions rescinding the original finding), and P.V., Docket No. 12-1822 (issued June 7, 2013).
15

OWCP based the rescission of appellant’s claim on the grounds that the evidence at the time of its acceptance
was insufficient.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 27, 2013 is reversed.
Issued: November 6, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

